DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (US 2003/0056883) in view of Fleissner (US 3616031).
	Regarding claim 1, Bansal teaches a method of through-fluid bonding an intermediate continuous fiber nonwoven web (paragraphs 41-44). Bansal teaches providing a through-fluid bonding oven (paragraph 44); the through-fluid bonding oven comprising a porous roller, which naturally rotates (paragraph 44); wherein the intermediate continuous fiber nonwoven comprises bi-component fibers comprising a first polymer component and a second polymer component (paragraph 30). Bansal teaches polyethylene (PE, melting point of about 110°C) as a first polymer component and polyethylene terephthalate (PET, melting point of about 260°C) as 
	Bansal differs from claim 1 in that:
i.	Bansal does not recite conveying the intermediate continuous fiber nonwoven web into and through the through-fluid bonding oven on the rotating porous member intermediate a surface of the rotating porous member and a porous belt; flowing a heated fluid through the porous belt, the intermediate continuous fiber nonwoven web, and the rotating porous member; and using the heated fluid, the porous belt, and the rotating porous member to bond a first surface and a second surface of the intermediate continuous fiber nonwoven web.
	(i)	Bansal suggests a through-air bonding oven, but is not limited to any particular through-air bonding oven. Fleissner teaches a through-air bonding oven comprising a rotating porous roller (Abstract; Figure 1; column 3, lines 8-17; column 5, lines 60-75). Fleissner teaches conveying an intermediate fiber nonwoven web into and through the through-fluid bonding oven on the rotating porous member 7 intermediate a surface of the rotating porous member and a porous belt 26 (Figure 1; column 3, lines 47-55; column 7, lines 17-24); flowing a heated fluid through the porous belt, the intermediate continuous fiber nonwoven web, and the rotating porous member; and using the heated fluid, the porous belt, and the rotating porous member to bond a first surface and a second surface of the intermediate fiber nonwoven web (Figure 1; column 2, lines 42-45; column 3, lines 8-17, 29-32 and 57-60; column 6, lines 57-62). As to bonding the first and second surfaces, Bansal teaches heating to a temperature at which a low melting polymer component of the fibers melts to bond fibers at their crossover points (paragraph 44). Naturally, some of these crossover points are at the surfaces, thus satisfying the claimed bonding at the first and second surfaces. Fleissner also suggests bonding occurs at the surfaces (column 3, lines 29-32). Fleissner’s though-air bonding oven is taught to provide improved bonding having desired uniformity, and also allows the production of particularly bulky materials (column 3, lines 47-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Bansal because one of ordinary skill in the art would have been motivated to use a known suitable through-air bonding oven and method of using it and/or to achieve the above noted advantages in accordance with the teachings of Fleissner.
	Claims 2 and 3 are satisfied for the reasons provided above. See Bansal (paragraph 30).
	Regarding claim 4, Bansal clearly teaches this additional limitation.
	Regarding claim 5, Bansal suggests bonding at a temperature sufficient for melting the low melting polymer component (paragraph 44), i.e. at or above the melting point. Naturally, it is also desirable to bond at a temperature below the melting point of the higher melting component because melting the higher melting component would cause the entire fabric to melt. For example Fleissner suggests a temperature at or above the melting temperature of an adhesive polymer fiber and below the melting temperature of higher melting polymer fibers (column 3, lines 2-7). In view of the melting points of the PE/PET and PE/PP fibers taught by Bansal, as noted above, temperatures in the claimed range are clearly suggested for the reasons provided above.
	Regarding claim 6, this limitation is clearly taught by Bansal and Fleissner.
	Regarding claim 9, the modified method of Bansal is essentially the same as the claimed method. Accordingly, it is reasonable to expect the same shear forces. Moreover, the nonwoven web in Fleissner is naturally conveyed via forces between the conveying surfaces, i.e. opposing surfaces of drum 7 and belt 26, and corresponding surfaces of the nonwoven web, such conveying forces naturally generating shear forces which move the nonwoven web in the conveying direction. The broadly recited shear forces do not distinguish over such conveying forces.
	Regarding claim 10, there is no indication in Bansal that calender bonding is provided prior to the through-air bonding, thus at least suggesting that no such calender bonding is required or performed.
	Regarding claim 13, Bansal teaches a diameter 5 to 30 µm (paragraph 41). The unit of decitex (dtex) is the mass in grams of 10,000 meters of fiber, which is readily calculated from the diameter and density of the polymer of the fibers. PE and PP have a density of about 0.9 g/cm3 and PET has a density of about 1.38 g/cm3. Thus the diameter range taught by Bansal corresponds to 0.2 to 6 dtex for PE and PP fibers and 0.3 to 10 dtex for PET fibers, which suggests a dtex range overlapping with the claimed range of less than 1.2 dtex. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 14, while not recited by Bansal, Fleissner clearly suggests this additional limitation for setting and/or stabilizing the heated nonwoven web (column 2, lines 41-44; column 3, lines 28-32 and 63-65; column 4, lines 45-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in Bansal because one of ordinary skill in the art would have been motivated to set or stabilize the heated fabric as suggested by the above noted teaching of Fleissner.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of Fleissner as applied to claims 1-6, 9-10 and 13-14 above, and further in view of Neely (US 6454989).
	Regarding claim 5, Neely is applied here to provide additional evidence that it is known to suitably through-air bond a bicomponent continuous fiber nonwoven web at a temperature between the melting point of the low-melting component and the melting point of the high-melting component (column 12, lines 63-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Bansal because one of ordinary skill in the art would have been motivated to provide a suitable bonding temperature in view of the PE/PP and PE/PET melting points noted above and the above noted teaching of Neely.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of Fleissner as applied to claims 1-6, 9-10 and 13-14 above, and further in view of Sommer (US 7922849).
	Regarding claims 7-8, Bansal is directed to through-air bonding of crimped bicomponent continuous fiber nonwoven webs. Such bonding commonly results in shrinkage of the nonwoven web as a result of the heat used for bonding, which may cause further fiber crimping. See Sommer (column 3, lines 20-22). Sommer compensates for such shrinkage by providing a reduction in speed from an upstream conveyor to a downstream conveyor (column 7, lines 48-54). The claimed negative machine direction strain, and strain less than 1.8%, is satisfied by such shrinkage. In view of Sommer, it is reasonably clear that the claimed machine direction strain is a known consequence of through-air bonding of crimped bicomponent continuous fiber nonwoven webs.
	Regarding claim 9, the above noted shrinkage naturally creates shear forces within the nonwoven web as it generates contraction forces associated with the shrinkage while the nonwoven web is contacted at its surfaces by roller 7 and belt 26 of the through-air bonding oven suggested by Fleissner.
	
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of Fleissner as applied to claims 1-6, 9-10 and 13-14 above, and further in view of Marmon (US 6066221).
	Regarding claims 10 and 11, Marmon suggests intermittently pre-bonding a continuous fiber nonwoven web with a heated fluid prior to being conveyed into a through-air bonding oven to provide improved structural integrity to the nonwoven web which aids the through-air bonding process. Marmon also suggests avoiding compaction such as calendering between nip rollers. See Marmon (Figure 2; column 2, lines 21-39 and 58-62; column 8, lines 38-50; column 9, lines 20-27; Examples 1-4). These steps facilitate forming fluffier bonded webs having lower bulk density, lighter weight, and enhancements in appearance and/or performance (column 3, lines 13-37; column 9, lines 20-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified method of Bansal because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Marmon.
	Regarding claim 12, naturally the intermittent air knife treatment suggested by Marmon, which involves directing streams of air at the nonwoven web prior to through-air bonding, provides at least a degree of fiber entangling, thus satisfying this rather broad limitation.

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Marcus (US 4940502) and Bansal.
	Regarding claim 15, Sommer teaches a method of through-fluid bonding an intermediate continuous fiber nonwoven web (column 1, lines 33-40). Sommer teaches providing a through-fluid bonding oven (Figures 4 and 6), the through-fluid bonding oven comprising a first porous member 7 and a second porous member 8; conveying the intermediate continuous fiber nonwoven web into and through the through-fluid bonding oven intermediate the first porous member and the second porous member (Figures 4 and 6); flowing a first heated fluid through the first and second porous members within the through- fluid bonding oven in a first direction in a first zone of the through-fluid bonding oven (Figures 4 and 6; column 2, lines 36-52); flowing a second heated fluid through the first and second porous members within the through-fluid bonding oven in a second, generally opposite direction in the through-fluid bonding oven (column 4, lines 40-45); using the first heated fluid to force a first surface of the intermediate continuous fiber nonwoven web in the first zone against the first porous member (column 4, lines 30-39); and using the second heated fluid to force a second surface of the intermediate continuous fiber nonwoven web against the second porous member to create a continuous fiber nonwoven web (column 8, lines 21-26); wherein the intermediate continuous fiber nonwoven comprises bi-component fibers (column 6, lines 58-64).
	Sommer differs from claim 15 in that:
i.	Sommer does not teach flowing the second heated fluid in the second, generally opposite direction is performed in a second zone of the through-fluid bonding oven, wherein the second zone is downstream of the first zone.
ii.	Sommer does not teach the fibers comprise a first polymer component and a second polymer component, and wherein the first polymer component has a melting temperature that is different than the second polymer component by at least 10 degrees C, but less than 180 degrees C.
	(i)	As noted above Sommer, in one embodiment, provides opposite flows of heating fluid in the through-fluid bonding oven, but does not provide details as to the oven having zones. Marcus, also drawn to through-fluid bonding of a fibrous web between porous members with opposite flows of fluid, teaches arranging the through-fluid bonding oven in zones with a downstream zone for providing fluid in an opposite direction from an upstream zone (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Sommer because one of ordinary skill in the art would have been motivated to use a known suitable through-fluid bonding oven structure to provide the opposite flows of fluid desired by Sommer, as evidenced by Marcus.
	(ii)	Sommer teaches spunbond nonwoven webs formed from crimped bicomponent fibers (column 6, lines 54-64), but does not teach these further claimed details. Bansal, also directed to spunbond nonwoven webs formed from crimped bicomponent fibers teaches the fibers comprise bi-component fibers comprise a first polymer component and a second polymer component (paragraph 30). Bansal teaches polyethylene (PE, melting point of about 110°C) as a first polymer component and polyethylene terephthalate (PET, melting point of about 260°C) as a second polymer component, corresponding to a difference of about 140°C (paragraph 30). Bansal teaches polyethylene (PE, melting point of about 110°C) as a first polymer component and isotactic polypropylene (PP, melting point of about 171°C) as a second polymer component, corresponding to a difference of about 61°C. Thus Bansal suggests melting point differences in the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the method of Sommer because one of ordinary skill in the art would have been motivated to use known suitable fiber materials in accordance with the teachings of Bansal.
	Claim 16 is satisfied for the reasons provided above.
	Regarding claim 18, the modified method of Sommer is essentially the same as the claimed method. Accordingly, it is reasonable to expect the same shear forces. Moreover, the nonwoven web in Sommer is naturally conveyed via forces between the conveying surfaces, such conveying forces naturally generating shear forces which move the nonwoven web in the conveying direction. The broadly recited shear forces do not distinguish over such conveying forces. Alternatively Sommer indicates through-fluid bonding commonly results in shrinkage of the nonwoven web as a result of the heat used for bonding, which may cause further fiber crimping. See Sommer (column 3, lines 20-22). Sommer compensates for such shrinkage by providing a reduction in speed from an upstream conveyor to a downstream conveyor (column 7, lines 48-54). Such shrinkage naturally creates shear forces within the nonwoven web as it generates contraction forces associated with the shrinkage while the nonwoven web is contacted at its surfaces by conveying surfaces of the through-air bonding oven of Sommer as modified by Marcus.
	Regarding claim 19, Sommer teaches method of through-fluid bonding an intermediate continuous fiber nonwoven web (column 1, lines 33-40). Sommer teaches providing a first through-fluid bonding oven (Figures 4 and 6), the first through-fluid bonding oven comprising a first porous member 7 and a second porous member 8; conveying the intermediate continuous fiber nonwoven web into and through the first through-fluid bonding oven intermediate the first porous member and the second porous member (Figures 4 and 6); flowing a first heated fluid through the first and second porous members within the first through-fluid bonding oven in a first direction (Figures 4 and 6; column 2, lines 36-52); flowing a second heated fluid through the first and second porous members in a second, generally opposite direction to the first direction (column 4, lines 40-45), using the first heated fluid to force a first surface of the intermediate continuous fiber nonwoven web in the first through-fluid bonding oven against the first porous member (column 4, lines 30-39); and using the second heated fluid to force a second surface of the intermediate continuous fiber nonwoven web in the second through-fluid bonding oven against the second porous member to create a continuous fiber nonwoven web (column 8, lines 21-26); wherein the intermediate continuous fiber nonwoven comprises bi-component fibers (column 6, lines 58-64).
	Sommer differs from claim 19 in that:
iii.	Sommer does not teach flowing the second heated fluid in the second, generally opposite direction is performed by providing a second through-fluid bonding oven, conveying the intermediate continuous fiber nonwoven web into and through the second through-fluid bonding oven intermediate a third porous member and a fourth porous member, flowing the second heated fluid through the third and fourth porous members within the second through-fluid bonding oven in the second direction, wherein the second through-fluid bonding oven is downstream of the first through-fluid bonding oven, using the second heated fluid  to force the second surface of the intermediate continuous fiber nonwoven web in the second through-fluid bonding oven against the fourth porous member.
iv.	Sommer does not teach the fibers comprise a first polymer component and a second polymer component, and wherein the first polymer component has a melting temperature that is different than the second polymer component by at least 10 degrees C, but less than 180 degrees C.
	(iii)	As noted above, Sommer, in one embodiment, provides opposite flows of heating fluid in the through-fluid bonding oven, but does not provide details as to using separate zones or ovens. Marcus, also drawn to through-fluid bonding of a fibrous web between porous members with opposite flows of fluid, teaches arranging the through-fluid bonding oven in zones with a downstream zone for providing fluid in an opposite direction from an upstream zone (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such an oven arrangement in Sommer because one of ordinary skill in the art would have been motivated to use a known suitable through-fluid bonding oven structure to provide the opposite flows of fluid desired by Sommer, as evidenced by Marcus. Further modification of Sommer in view of Marcus is required to satisfy these claimed limitations:
	The oven zones in Marcus use the common porous members 25 and 26 as seen in Figure 1. However, it is also clear from Figure 1 of Marcus that the web can be fed from one through-fluid treatment zone 13 into an adjacent through-fluid treatment zone 14 having separate porous members 45 and 46. The above noted limitations are satisfied by using a similar arrangement in which the zones 51 and 52 of Marcus are each provided with separate pairs of porous conveyors, just like the illustrated transition from oven 13 to cooling zone 14. Such an arrangement is considered to satisfy a first through-fluid bonding oven having first and second porous members and a downstream second through-fluid bonding oven having third and fourth porous members. The additional limitations noted above naturally follow from such an arrangement.
	As to motivation for modifying the oven of Sommer in view of Marcus to use separate pairs of conveyors for zones 51 and 52 (Marcus, Figure 1), this is a known suitable arrangement for feeding a web from one though-fluid treatment zone to an adjacent through-fluid treatment zone, as illustrated by the transition from oven 13 to zone 14 in Figure 1 of Marcus. Only the expected result of suitably conveying the web is achieved by replacing the pair of conveyors 25 and 26 of Marcus with two pairs of conveyors, one pair respectively used in each of zones 51 and 52. Alternatively, Sommer provides additional motivation for using two pairs of conveyors. As noted above, Sommer indicates through-fluid bonding commonly results in shrinkage of the nonwoven web as a result of the heat used for bonding, which may cause further fiber crimping. See Sommer (column 3, lines 20-22). Sommer compensates for such shrinkage by providing a reduction in speed from an upstream conveyor to a downstream conveyor (column 7, lines 48-54). Thus using plural conveyor pairs instead of one conveyor pair allows for reduction in speed from an upstream conveyor to a downstream conveyor to compensate for shrinkage during heating.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified method of Sommer because one of ordinary skill in the art would have been motivated to suitably convey the nonwoven web through the heating zones in view of the teachings of Marcus for the reasons provided above, and/or because one of ordinary skill in the art would have been motivated to allow for compensation of shrinkage in view of the teachings of Marcus and Sommer for the reasons provided above.
	(iv)	Bansal is applied as above in the rejection of claim 15.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Marcus and Bansal as applied to claims 15-16 and 18-19 above, and further in view of Stokes (US 5622772).
	Regarding claim 17, while Sommer and Marcus illustrate conveying the nonwoven web on first and second porous members around rollers, they do not recite driving the porous members. However, it is known in related art to drive porous members around such rollers to facilitate conveying a nonwoven web. See Stokes (Figure 1; column 5, lines 47-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Sommer because one of ordinary skill in the art would have been motivated to drive the porous members to facilitate conveying the nonwoven web in a known manner, as suggested by the above noted teachings of Stokes.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Marcus and Bansal as applied to claims 15-16 and 18-19 above, and optionally further in view of Fleissner.
	Regarding claim 20, while not taught by Sommer, Marcus suggests this limitation for stabilizing the heated web against permanent deformation (column 8, lines 20-32). Optionally, Fleissner also clearly suggests this additional limitation for setting and/or stabilizing a heated nonwoven web subjected to through-fluid bonding (column 2, lines 41-44; column 3, lines 28-32 and 63-65; column 4, lines 45-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Sommer because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of Marcus and/or Fleissner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745